In a support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Westchester County (Edlitz, J.), dated November 17, 2005, as vacated so much of an order of the same court (Kava, S.M.) dated September 1, 2005 as dismissed the mother’s petition for upward modification of child support, restored her petition for upward modification of child support to the calendar, and remitted the matter to the Support Magistrate for a new hearing and determination.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies as of right from a nondispositional order of the Family Court in a support proceeding, and leave to appeal has not been granted (see Family Ct Act § 439 [e]; § 1112).
The appellant seeks review of a provision of the order appealed from which is not dispositional and therefore is not appealable as of right (see Matter of Gertzulin v Gertzulin, 27 AD3d 562, 563 [2006]). Crane, J.P., Krausman, Goldstein and Spolzino, JJ., concur.